Appeal from the first ordering paragraph of the order appealed from dismissed on the ground it is not appealable and remainder of order unanimously affirmed, without costs of this appeal to either party. (Kruglikov v. Kruglikov, 16 A D 2d 735.) (Appeal from order|of Monroe Special Term denying defendant’s motion to dismiss the complaint, denying motion to vacate the notice of examination and plaintiff’s subpoena duces tecum and granting in part plaintiff’s motion to direct defendant to answer questions.) Present — Williams, P. J., Bastow, Goldman, Halpern and ¡Henry, JJ.